IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,740


EX PARTE JOSEPH LOPEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0769-05-A IN THE 114th DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to life imprisonment.  The Twelfth Court of Appeals affirmed
his conviction. Lopez v. State, No. 12-05-00316-CR (Tex. App.-Tyler, delivered May 24, 2006, pet.
ref'd). 
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance during
the punishment phase of his trial because counsel failed to  request pre-trial notice of the State's
experts, determine that a DEA agent would testify about methamphetamine addiction, properly
object to his testimony about addiction and that 45,000 people could get high from the
methamphetamine that Applicant possessed, and call an expert in rebuttal.
  	The trial court has determined, based upon the record, that trial counsel was ineffective and 
that such ineffective representation prejudiced Applicant for the reasons set out by this Court in Ex
parte Lane, 303 S.W.3d 702 (Tex. Crim. App. 2009). (1)  Relief is granted.  The Applicant's sentence
in Cause No. 114-0769-05-A in the 114th Judicial District Court of Smith County is set aside, and
Applicant is remanded to the custody of the sheriff of Smith County.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.

Delivered: March 7, 2012
Do Not Publish
1.  Ms. Lane was Applicant's co-defendant and they were tried together.